PER CURIAM.
Appellant sought an injunction to void certification of a union as collective bargaining representative on the ground ' that no hearing had been held to test compliance by the union with the affidavit requirements of the Labor Management Relations Act, 1947, § 9(f), ch. 120, 61 Stat. 145, 29 U.S.C.A. § 159(f). In di-' recting a representation election the National Labor Relations Board noted that the union had complied with these requirements. The District Court dismissed, holding that appellant had an adequate remedy under Sections 9(d), 10(e) and (f), 29 U.S.C.A. §§ 159(d), 160(e, f). We agree. Appellant may raise the issue in an enforcement proceeding following a refusal to bargain with the union and hence there is no showing of the lack of an adequate legal remedy sufficient to resort to equity. Cf. Leedom v. Kyne, 1958, 358 U.S. 184, 79 S.Ct. 180, 3 L.Ed. 2d 210; National Labor Relations Board v. Highland Park Mfg. Co., 1951, 341 U.S. 322, 71 S.Ct. 758, 95 L.Ed. 969.
Affirmed.